                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MARY ANN (SHAW) NAWROCKI,

                              Plaintiff,
                                                                  OPINION and ORDER
        v.
                                                                        18-cv-50-jdp
 TARGET CORPORATION-STORES,

                              Defendant.


       Plaintiff Mary Ann Nawrocki, appearing pro se, alleged that she was injured at her job

at defendant Target Corporation, and that Target employees harassed and discriminated

against her based on her race and did not offer her an accommodation for light duty. She

brought claims under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities

Act (ADA), and Wisconsin defamation law. I granted Target’s motion to dismiss the case

because Nawrocki filed this lawsuit too late after receiving her “right to sue” letter from the

United States Equal Employment Opportunity Commission, and after the statute of

limitations had run on her defamation claim. See Dkt. 50.

       Now Nawrocki has filed two letters further explaining the extent of her injuries, asking

that the court order medical professionals to stop placing incorrect information in her file, and

stating that her lawsuit was filed in time because her right-to-sue letter was sent to the wrong

address. Dkt. 52 and Dkt. 53. I’ll consider these filings to be motions for reconsideration of

my dismissal order. But the only issue that belongs in this type of motion is her argument that

I was incorrect in stating that her lawsuit was filed too late; this case is not about incorrect

information in Nawrocki’s medical file.
       The problem for Nawrocki is that she merely reiterates her unsuccessful argument in

opposing Target’s motion to dismiss. Target didn’t attempt to argue that the right-to-sue letter

was initially sent to Nawrocki’s correct address. Rather, it argued that the latest she could have

received it was February 18, 2016, because that is the day that Nawrocki submitted it in a

lawsuit she filed against Target in the United States District Court for the Eastern District of

Wisconsin. Nawrocki’s lawsuit was still filed too late after that date. Nawrocki does not address

this point, so there is no reason for me to reconsider my decision. I will deny her motions for

reconsideration.

       As for Nawrocki’s appeal, she does not include the $505 filing fee along with her notice

of appeal, so I will infer that she seeks leave to proceed in forma pauperis with her appeal. She

qualifies from the financial perspective because the court previously granted her leave to

proceed in forma pauperis with this lawsuit. But under 28 U.S.C. § 1915(a)(3), a district court

may deny a request for leave to proceed in forma pauperis if the appeal is not taken in good

faith. This requires me to ask whether any reasonable person could find that Nawrocki’s appeal

has any merit. Walker v. O’Brien, 216 F.3d 626, 632 (7th Cir. 2000). No reasonable person

could dispute whether Nawrocki’s was untimely, so I will certify that the appeal is not in good

faith and I will deny her motion for leave to proceed in forma pauperis on appeal.

       Because I am certifying Nawrocki’s appeal as not taken in good faith, she cannot

proceed without prepaying the $505 filing fee unless the court of appeals gives her permission

to do so. Under Federal Rule of Appellate Procedure 24, Nawrocki has 30 days from the date

of this order in which to ask the court of appeals to review the denial of leave to proceed in

forma pauperis on appeal. With her motion, she must include an affidavit as described in the

first paragraph of Fed. R. App. P. 24(a), with a statement of issues that she intends to argue


                                                2
on appeal. Also, she must send along a copy of this order. Nawrocki should be aware that she

must file these documents in addition to the notice of appeal that she has already filed.

       If Nawrocki does not file a motion requesting review of this order, the court of appeals

might not address the denial of leave to proceed in forma pauperis on appeal. Instead, it may

require Nawrocki to pay the entire $505 filing fee before it considers her appeal. If Nawrocki

does not pay the fee within the deadline set, it is possible that the court of appeals will dismiss

the appeal.



                                             ORDER

       IT IS ORDERED that:

       1. Plaintiff Mary Ann Nawrocki’s motions for reconsideration of the court’s dismissal
          order, Dkt. 52 and Dkt. 53, are DENIED.

       2. Plaintiff’s motion for leave to proceed in forma pauperis on appeal, Dkt. 54, is
          DENIED because the court certifies that the appeal is not taken in good faith.

       Entered January 28, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                3
